UNITED STATES DISTRICT COURT                                        CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                        MINUTE ORDER

BEFORE: ANNE Y. SHIELDS                                    DATE: 11/21/19
        U.S. MAGISTRATE JUDGE                              TIME: 2:00 PM
                                                           FTR: 2:19-2:22
                                                           3:43-3:45
CASE: CV 19-235 (RRM) (AYS) Hardy v. County of Nassau, et al

TYPE OF CONFERENCE: SETTLEMENT

APPEARANCES:          Plaintiff      Colin Reeves

                      Defendant      Pablo Fernandez

THE FOLLOWING RULINGS WERE MADE:
9     Scheduling Order entered.
9     Settlement conference scheduled for __ in courtroom 830 of the Long Island Courthouse.
      Counsel shall comply with the undersigned’s individual rules on settlement.
9     Proposed settlement pending: By __, each party shall notify the court by ex parte letter to
      chambers at (631) 712-5715 whether it accepts or rejects the proposed settlement. These
      letters will be kept confidential.
9     The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
X     Other:
Rulings by the Court:
           Case settled. Payment to be made within 60 days of executed settlement agreement.
           Counsel are directed to file a stipulation of discontinuance for the District Court’s
           review once payment is made.




                                                    SO ORDERED

                                                    /s/ Anne Y. Shields
                                                    ANNE Y. SHIELDS
                                                    United States Magistrate Judge
